Title: To James Madison from James Taylor, 26 February 1801
From: Taylor, James
To: Madison, James


Dear Sir.
Jefferson, Feby. 26th. 1801.
I Just Write you a few lines Which Will Inform you that my Family and Freinds in these parts are all Well. I pray this may [find] you and our Freinds in Orange in the Same State. I have Nothing New to Write. We have had a Very Favorable Winter not having had More than 7 or 8 Inches Snow added Altogether. We are Very Anxious in this Country to know Who is to be our President We Understand that Cols. Jefferson and Burr have an Equal Number of Votes. We get the News from the Eastward Very Badley I have heard that 6. or 7. Mails is Now due. My Nephew William Taylor Son of my Brother Jonathan, is desireous of geting the Appointment of being Marshall in this State if a New one is to be Appointed Which he thinks perhaps may be the Case if Mr. Jefferson Should be the President, tho’ I no not for What Reason. If it Should be the Case he Wishes you to Inform Mr. Jefferson of his desire to fill that post. At his request I give you this Information. I Beleive he is fully Qualified for that Office he has Acted as a Sheriff and by What I can learn gave General Satisfaction he is a Very Sober discreet Man and Acquainted With Business. I Shall be Very glad you Would Sometimes Write me at your Leasure Moments Especially if any thing New, as I am Very desireous of receiving a line from any of my Acquaintance. If you do, direct the Letter to me in Jefferson County to be lodged at Louisville. I live a Very Loansome life None but my two Younger Sons With me. My Compliments to Mrs. Madison your Father and his Family and Other Inquiring Freinds. I am Sr.With Esteem Your most Obt. Hble. Servt.
James Taylor
